UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6240


KENNETH RAY HILL,

                   Plaintiff - Appellant,

             v.

MOTSUMI MOJA, Doctor for C.C.S.,

                   Defendant - Appellee,

             and

NURSE HURST, RN/LPN,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Henry Coke Morgan, Jr., Senior District Judge. (2:13-cv-00287-HCM-LRL)


Submitted: May 23, 2017                                       Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Ray Hill, Appellant Pro Se. Grace Morse-McNelis, RAWLS, MCNELIS &
MITCHELL, PC, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kenneth Ray Hill appeals the district court’s order dismissing Hill’s 42 U.S.C.

§ 1983 (2012) action and denying as futile Hill’s motions to amend his complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court and deny Hill’s motion to appoint counsel. Hill v.

Moja, No. 2:13-cv-00287-HCM-LRL (E.D. Va. filed Feb. 13, 2017, entered Feb. 14,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                          3